DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
An amendment was received after the RCE Non Final Rejection of 9/07/2022.
Claims 1-28 are amended.
Claims 1-28 are remaining in the application.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-22 and 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gibbs (WO 2004/020228 A1), in view of Grzech, Jr. (US 5690046 A).  Gibbs discloses an amphibious vehicle with a seat, planning hull, at least four wheels, and all configurations as claimed (see Figs. 1-8).  First and second track widths are variable per wheel/tire configurations.  Regarding claims 1, 12, 17, 22, 24 and 27, Gibbs does not explicitly disclose a seat for sitting astride the vehicle; however, Gibbs (Fig. 8) depicts a seat for sitting astride the vehicle (with a sit astride seat for a driver and passenger) inasmuch as such a capability is implicitly provided by the seat.  Although Fig. 8 shows a narrow amphibious vehicle with a driver (stick figure) with a leg forward of a forward portion of the seat, the seat is considered to be of the sit-astride type, since Gibbs discloses “tandem type seating” (page 5, line16) where the passenger is shown behind the driver riding astride the same seat that the driver is on, and the seat is located on centerline of the craft (see page 5, lines 17-18); the disclosure describes such seating as conventional (‘Such seating would conventionally be on or adjacent to the longitudinal centre line of the vehicle.’).  In addition, the abstract of Gibbs indicates that the seating may be across the vehicle in one or more rows, or in a tandem layout (implying sit-astride seating).  Grzech, Jr. (US 5690046 A) also discloses a seat for sitting astride the vehicle.  In view of the foregoing, providing such a seat for sitting astride the vehicle would have been known and obvious to facilitate driver and/or passengers as would have been recognized by one of ordinary skill in the art.  Gibbs also does not explicitly disclose that its amphibious vehicle is a both a personal watercraft (PWC) and an all-terrain vehicle (ATV); however, the vehicle can be considered as such since it is capable of being used for personal use on both land and in water.  Nevertheless, Grzech, Jr. discloses an amphibious vehicle that is both; the disclosure indicates that the amphibious vehicle is both a personal watercraft for use in water and can operate on land (including shore, beach, land and/or road) such that all-terrain use would have been recognized for such a vehicle).  Therefore, such an amphibious vehicle for multiple use in water and on land would have been recognized as both a PWC and an ATV by one of ordinary skill in the art.  Regarding claim 12, applicant recites a “jet connected to the engine”; in Gibbs, the jet is considered connected to the engine in order for power to be transmitted from the engine to the jet propulsion via a speed change transmission.  Regarding claim 22, Gibbs (in Fig. 7) appears to show a planing hull formed as a single component with superstructure (deck components) joined to the hull along a single line between the hull and superstructure about the periphery of the vehicle; Grzech, Jr. also discloses a hydroplaning hull and therefore such a planing hull would have been recognized by one of ordinary skill in the art.  Regarding claim 24, it is inherent that the engine is mounted on a frame within the hull; with a frame considered any supporting structure upon which the engine is inherently supported which is also considered the load bearing parts of the engine.  The engine frame is considered releasably connected to the hull, since the supporting structure or frame on which the longitudinally mounted engine is inherently supported is considered separate structure from the planing hull and is considered detachable or capable of being disconnected from the hull.  Regarding claim 27, Gibbs shows in Fig. 8 a space on the side of the vehicle for the feet of both a driver and a passenger; these spaces are considered footwells, the extreme edges of lateral sides for these spaces are considered sills.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
7.	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gibbs (WO 2004/020228 A1), in view of Grzech, Jr. (US 5690046 A), and further in view of Lawler (US 4718501).  Gibbs in view of Grzech, Jr. shows all of the claimed features as explained previously, with the exception of the hull and each deck component formed in a composite of fibers as claimed by applicant.  Lawler discloses an amphibious vehicle with composite hull and deck component features, as generally claimed by applicant.  Additionally, it is well known in the art to use high strength composites and fiber reinforced plastic (FRP) for hull and deck construction for boats and watercraft due to the high strength to weight ratio, durability and resiliency of the composite and FRP materials in a marine environment.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to provide hull and deck components formed of FRP or a composite of fibers as recited by applicant with Gibbs to create the invention as claimed by applicant.  The motivation would have been to provide a highly strong, resilient, durable and relatively light weight construction material for the vehicle hull and deck components to enhance the vehicle’s durability and performance characteristics.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
8.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gibbs (WO 2004/020228 A1), in view of Grzech, Jr. (US 5690046 A), and further in view of Hattori (JP 11157483 A).  Gibbs in view of Grzech, Jr. shows all of the claimed features, with the exception of buoyancy chambers provided in the sill portions of the vehicle.  However, Hattori teaches use of buoyancy chambers (K) positioned in sills (bulwarks) [50] in a watercraft.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to provide buoyancy chambers in the sill portions of the vehicle as taught by Hattori with Gibbs to create the invention as claimed by applicant.  The motivation would have been to provide extra buoyancy on the sides of the vehicle to increase lateral buoyancy during leaning or heeling, improve static and maneuvering stability, and enhance the overall performance characteristics for the vehicle.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Response to Arguments
9.	Applicant’s arguments with respect to the claims have been fully considered but are essentially moot due to applicant’s amended claims and the resulting new grounds or rejection presented in this Office Action.  Nevertheless, applicant’s comments are also considered addressed in the body of the rejections presented in this Office Action and are further addressed below.  Regarding the claimed “seat for sitting astride the vehicle”, such is an intended use clause and the clause is considered addressed in the body of the rejections since the sit astride seat is capable of sitting astride the vehicle as indicated in the rejections of this Office Action.
Conclusion 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR Canada) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
9/12/2022